internal_revenue_service number release date index number -------------------- ------------------------------------------------------- ------ ------------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no --------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-116374-04 date september legend utility utility utility state state state service provider bonds --------------------------------------------------------------------------- --------------------------------------------------------------- ------ -------------------- ----------- --------- --------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------- ----------------------------------------------------- generators installed ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- components ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ plr-116374-04 spare sets ------------------------------------------------------------------------------------------ ---------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------- ----------------------------------- ----------------------------------------------------------------------- this responds to your request for the following two rulings ------------------------------------------------------------------------------------------ the service provider’s use of the generator components pursuant to the manufacturer organization project ------------------------------------------------------------------------------------------------------------ dear -------------- use by utility and utility of the generator components defined below pursuant to the project will not be private_business_use of the proceeds of the bonds contracts defined below will not be private_business_use of the proceeds of the bonds facts and representations electric power utility owns and operates four generators in state utility issued the bonds and used the proceeds to finance a portion of the costs of constructing its generators and acquiring spare sets of generator components ie the spare sets utility financed the remaining portion of the costs of constructing its generators and its spare sets with funds other than the proceeds of bonds issued pursuant to sec_103 and sec_141 - of the internal_revenue_code the code the cost of constructing the generators includes the cost of four sets of installed components one set for each of utility 1’s generators of the proceeds of its bonds to its generators including the four sets of installed components and a portion to the spare sets utility 1’s allocations will be consistent for purposes of sec_141 and sec_148 utility expects that sales of the output of its generators pursuant to output contracts that constitute private_business_use under sec_141 will not exceed percent accordingly for purposes of sec_148 utility has allocated or will allocate a portion utility is a political_subdivision of state and produces distributes and sells utility is a political_subdivision of state and supplies power to various local municipal electric systems in state utility owns and operates two generators in state utility financed the costs of its generators with the proceeds of bonds issued plr-116374-04 pursuant to sec_103 and sec_141 - the cost of constructing its generators includes the cost of two sets of installed components one set for each of utility 2’s generators utility has not purchased spare sets accordingly for purposes of sec_148 utility has allocated or will allocate a portion of the proceeds of its bonds to its generators including the installed components utility 2’s allocations will be consistent for purposes of sec_141 and sec_148 utility expects that sales of the output of its generators pursuant to output contracts that constitute private_business_use under sec_141 will not exceed percent utility is a political_subdivision of state and owns and manages an electric utility that serves state customers utility owns and operates four generators in state utility financed the costs of two of its generators with the proceeds of bonds issued pursuant to sec_103 and sec_141 - the cost of constructing its generators includes the cost of four sets of installed components one set for each of utility 3’s generators utility financed the costs of the other two generators and its spare sets with funds other than the proceeds of bonds issued pursuant to sec_103 and sec_141 - accordingly for purposes of sec_148 utility has allocated or will allocate a portion of the proceeds of the bonds to its generators including the installed components utility 3’s allocations will be consistent for purposes of sec_141 and sec_148 utility expects that sales of the output of its generators pursuant to output contracts that constitute private_business_use under sec_141 will not exceed percent due to the need for planned maintenance and unplanned maintenance defined below for the generators utility utility and utility collectively the utilities plan to share their respective sets of installed components and spare sets collectively the generator components by participating in the project described more fully below generator components and maintenance generators each generator requires a complete set of generator components to be installed in order to operate each item within a set of generator components is identified by serial number the generator components are certain integral component parts of the the manufacturer specifies a useful_life for each set of generator components the useful_life of a set of generator components is described as the total number of hours of operation or starts that the set may have in order to properly function when it is installed in an operating generator this total number of hours starts is subdivided into specific periods that are referred to as turns hence the useful_life of a set of generator components is described as a total number of turns eg four turns with each turn representing the number of hours of operation or starts that the manufacturer specifies a set of generator components may have in order to properly function when installed in an operating generator plr-116374-04 the manufacturer also specifies that each set of generator components must be utility utility and utility and a fourth utility are members of the removed after one turn and refurbished in order to continue to operate properly for the remaining number of turns if any planned maintenance once refurbished that set of generator components can be reinstalled in a generator for an additional turn after which the generator components are again removed and refurbished removal refurbishment and reinstallation continue until the total number of turns has been exhausted if a set of generator components malfunctions or fails unexpectedly that set is also removed and replaced unplanned maintenance the project organization a nonprofit corporation formed under provisions of the state nonprofit corporation law to facilitate cost savings and to enhance revenues in the operation and maintenance of each organization member’s respective utility business the project is one of the organization’s cooperative projects and each of the utilities has elected to participate the fourth utility is not material to this ruling_request because it will not participate in the project because the utilities each own generators that are the same model from the manufacturer the utilities could reduce their costs for planned maintenance and unplanned maintenance if the utilities shared their respective generator components and acted together to arrange for the service provider to provide planned maintenance and unplanned maintenance based on the utilities’ total number of ten generators and the spare sets the project is the initiative designed to implement these measures as a result of its participation in the project utility reasonably expects that the generator components which it has purchased with a portion of the bonds will be installed in the generators that utility utility and utility own and the service provider will take title to and exercise ownership rights over at least some of the generator components to be shared by the utilities based on feasibility studies the organization and the utilities concluded that the generator components pool the utilities plan to share their generator components as a pool we subsequently refer to all of the generator components that the utilities own collectively as the pool the utilities’ use of the pool will be measured by the number of turns with respect to any generator components in the pool based on turns the utilities expect that utility and utility will each use percent of the pool and utility will use percent of the pool the total number and value of the generator components each utility will contribute to the pool will differ more importantly the relative value each utility will contribute will not be in exact proportion to its expected use of the pool as a result the organization will coordinate a settlement among the utilities that will plr-116374-04 equitably apportion each utility’s contribution to the pool based on the value of their respective contributions as adjusted by the settlement utility and utility will each initially hold a percent interest in the pool and utility will hold a percent interest to ensure that generator components are available to each of the utilities for planned maintenance the organization will develop one planned maintenance schedule for all ten of the utilities’ generators the master schedule based on schedules submitted by each of the utilities when the service provider performs planned maintenance on each of the ten generators according to the master schedule the service provider will refurbish the set of generator components that has been removed and ship it to the site of the next generator that is scheduled for planned maintenance and that does not have a spare set of generator components on hand the master schedule reflects each of the utilities’ interests in the pool the master schedule permits each of the utilities to use generator components from the pool according to that particular utility’s respective interest in the pool without regard to which of the utilities originally owned the specific generator components the project operating procedures provide that each of the utilities will be entitled to use generator components from the pool for unplanned maintenance only if those generator components are not needed for a planned maintenance event according to the master schedule if a utility requires generator components for unplanned maintenance and none from the pool are available the project operating procedures require that utility to purchase an additional set of generator components the additional components which will then be added to the pool for use by any of the utilities for subsequent planned or unplanned maintenance events the utility that purchases the set of additional components will take title to that set and the utilities will share the cost according to their respective interests in the pool the organization will compile and maintain relevant data regarding the use of the pool and each item within the pool according to the serial numbers for each item the organization will review the utilities’ rates of use and operational history at quarterly meetings and will use this data to recommend any adjustments provided for under the settlement procedures the contributing utility will retain title to any generator components that it has contributed however the project operating procedures provide that the contributing utility cannot sell or otherwise exercise ownership rights over the contributed generator components for the duration of the project if one utility terminates its participation in the project the terminating utility’s contributed generator components other than any that may then be installed in its generators will remain in the pool for continued use by the other two utilities and the terminating utility will receive a settlement based on the value of the terminating utility’s interest in the pool compared to the total value of the generator components installed in that utility’ sec_1 utility expects that this settlement will result in a payment to it utility has not requested a ruling and therefore we express no opinion as to the treatment or consequences of this settlement payment plr-116374-04 generators if the project is terminated there will be a settlement among the utilities based on the value of their respective interests as compared to the total value of the generator components installed in each utility’s generators and each utility must insure and replace lost or damaged generator components that are in that utility’s possession the maintenance contracts for planned maintenance the contracts further provide that the service provider the contracts provide that for planned maintenance the service provider will the utilities have each entered into substantially identical maintenance contracts with the service provider the contracts the term of each contract i sec_25 years or if earlier the date that the service provider completes a stated number of planned maintenance events remove a set of generator components and immediately replace those generator components with generator components from the pool the contracts also provide that the service provider will refurbish the removed set of generator components at the service provider’s facility and return the refurbished set of generator components to the pool within a specified period by shipping the generator components to the next utility that has been scheduled for planned maintenance and that does not have spare generator components on hand may replace a set of generator components with new generator components from the service provider’s inventory the new components instead of using generator components from the pool in two circumstances the service provider concludes that the removed generator components cannot be refurbished because for example the useful_life is exhausted or new components would enhance generator performance or reduce future maintenance in either of these two circumstances the service provider will take title to the set of generator components that has been removed and will exercise all ownership rights over those removed generator components the utility that held title to the removed generator components will take title to the new components but at no additional cost and those new components will be included in the pool utility expects that any new components will be of greater value than the removed generator components because the new components will have a longer useful_life or will be more technologically advanced than the removed generator components the contracts also provide that if a generator requires unplanned maintenance and no generator components from the pool are available the additional components to be purchased from the service provider may be either a refurbished set of generator components from the service provider’s inventory if the utility consents or new components the service provider will not take title to the set of generator components that has been removed instead the utility that holds title to the removed set of generator components will retain title to those generator components the plr-116374-04 utility that owns the generator in which the additional components are installed will take title to the additional components the additional components will be added to the pool and the utilities will share the cost of the additional components according to their respective interests in the pool law and analysis generally sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that a bond is a private_activity_bond if the bond satisfies the private_business_use_test and the private_security_or_payment_test under sec_141 or the private_loan_financing_test under sec_141 under sec_141 and a an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use ie use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit under sec_1_141-1 and sec_1_103-1 of the income_tax regulations a governmental person is any state_or_local_governmental_unit ie a state territory or possession_of_the_united_states the district of columbia or any political_subdivision or an instrumentality thereof under sec_1_141-3 the private_business_use_test relates to the use of the proceeds of an issue section sec_1_141-3 further provides that use of financed property is treated as the direct use of proceeds under sec_1_141-3 it is necessary to look to both the indirect and direct uses of proceeds in determining whether an issue meets the private_business_use_test under sec_1_141-3 both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1_141-3 further provides as follows in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output- type contract sec_1_141-3 provides that in general a management_contract within the meaning of sec_1_141-3 with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility sec_1_141-3 provides that contracts for services that are solely plr-116374-04 incidental to the primary governmental function or functions of a financed facility for example contracts for janitorial office equipment repair hospital billing or similar services generally are not treated as management contracts that give rise to private_business_use sec_1_141-3 provides in part that a management_contract with respect to financed property results in private_business_use of that property if the service provider is treated as the lessee or owner of financed property for federal_income_tax purposes sec_1_141-1 defines output_facility as electric and gas generation sec_1_141-6 provides as follows for purposes of sec_1_141-1 through sec_1_141-2 provides in part that an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet the private business tests sec_1_141-2 further provides in part that an issue is also an issue of private_activity_bonds if the issuer takes a deliberate action subsequent to the issue_date that causes the conditions of the private business tests to be met under sec_1_141-2 in general a deliberate action is any_action taken by the issuer that is within its control an intent to violate the requirements of sec_141 is not necessary for an action to be deliberate under sec_1_141-2 a deliberate action occurs on the date the issuer enters into a binding contract with a nongovernmental person for use of the financed property that is not subject_to any material contingencies the provisions of sec_1_148-6 apply for purposes of allocating proceeds to expenditures thus allocations generally may be made using any reasonable consistently applied accounting_method and allocations under sec_141 and sec_148 must be consistent with each other transmission distribution and related facilities and water collection storage and distribution facilities the purchase of output from an output_facility cause an issue of bonds to meet the private business tests sec_1_141-7 example provides as follows z an investor-owned electric utility and city h agree to construct an electric generating facility of a size sufficient to take advantage of the economies of scale h will issue dollar_figure million of its 24-year bonds and z will use dollar_figure million of its funds for construction of a facility they will jointly own as tenants in common each of the participants will share in the ownership output and operating_expenses of the facility in proportion to its contribution to the cost of the facility that is one-third by h and two-thirds by z h's bonds will be secured_by h's ownership_interest in the facility and by revenues to be derived from its share of the annual output of the facility h will need only percent of its share of the annual output of the facility during the first years of operations it agrees to sell percent of its share of the annual output to z for a period of years pursuant to a contract under which z agrees to take that power if available the facility will begin operation and z will begin to receive power years after the h bonds are issued the measurement_period for the property financed by the issue is years h sec_1_141-7 provides special rules to determine whether arrangements for for purposes of sec_148 utility has allocated or will allocate a portion of the plr-116374-04 also will sell the remaining percent of its share of the annual output to numerous other private utilities under contracts of three years or less that satisfy the exception under paragraph f of this section no other contracts will be executed obligating any person to purchase any specified amount of the power for any specified period of time no person other than z will make payments that will result in a transfer of the burdens of paying debt service on bonds used directly or indirectly to provide h's share of the facilities the bonds are not private_activity_bonds because h's one-third interest in the facility is not treated as used by the other owners of the facility although percent of h's share of the annual output of the facility will be used_in_the_trade_or_business of z a nongovernmental person under this section that portion constitutes not more than percent of the available output of h's ownership_interest in the facility use by utility and utility proceeds of the bonds to its four sets of serial-numbered installed components pursuant to the project the installed components that utility contributes to the pool will also be used in generators that utility and utility own if after utility 3’s contribution of the installed components to the pool the proceeds of utility 3’s bonds were to remain allocable for purposes of sec_141 to the specific serial-numbered installed components that it contributes to the pool utility would be required to take into account use of the installed components by utility and utility utility argues that it is appropriate on the facts presented here to reallocate proceeds of the bonds from the installed components that it will contribute to the pool to it sec_40 percent interest in the pool and to determine private_business_use of those proceeds of the bonds based solely on its use of the pool thus disregarding use of the pool by utility and utility ownership rights to its contributed installed components and in exchange utility will receive a percent undivided ownership_interest in all of the generator components in the pool no utility may select its contributed generator components for use in a planned or unplanned maintenance event but is required to use the set that has been shipped to its generator site each utility will bear the risk of loss for generator components from the pool that are in its possession regardless of whether it holds title to those generator components if a utility obtains a set of new components because for example the service provider cannot refurbish a set that has been removed from that utility’s generators the new components will also be included in the pool further if a utility terminates its participation in the project it will be entitled only to a settlement amount based on the value of its interest in the pool and it will not recover its specific serial-numbered generator components instead the terminating utility’s contributed generator components will remain in the pool for continued use by the remaining utilities unless already installed in the terminating utility’s generator reallocation of proceeds of the bonds based on the facts we conclude that utility will divest itself of all meaningful use of utility 3’s interest in the pool utility 3’s contribution of its installed components to the pool is a transfer of its the pool consists of generator components that are integral to and required for plr-116374-04 bond-financed property this is a deliberate action under sec_1_141-2 because it is an action within its control here utility will exchange its installed components for an undivided_interest in all of the generator components in the pool the generator components are fungible parts and utility 3’s interest in the pool represents a share of these fungible generator components utility 3’s undivided_interest in the pool is merely a substitute for and replacement of utility 3’s originally financed installed components on these facts we conclude that it is appropriate for utility to reallocate the proceeds of the bonds from its installed components to its 40-percent undivided ownership_interest in the pool generator operation absent one set of generator components installed in a generator the generator cannot operate and stands idle hence at any given time ten sets of generator components that are included in the pool will be installed in the generators moreover the remaining generator components are interchangeable with the installed sets of generator components which the manufacturer specifies must be periodically removed and refurbished for the generators to continue to operate the immediate availability of these spare generator components enables the utilities to provide uninterrupted generator operation to the greatest extent possible hence the spare generator components are functionally related to the generators and are integral to such uninterrupted generator operation therefore we conclude that the definition of output_facility found in sec_1_141-1 applies to the pool for purposes of applying the private business tests when multiple entities own an undivided ownership_interest in an output_facility example of sec_1_141-7 conceptually divides the facility according to the joint owners’ proportionate interests in the facility in example city h owns a one-third interest in the facility and z owns a two-thirds interest based on their respective contributions to the total cost of the facility they share in the output of the facility in the same proportions as a result example applies the private business tests only to city h’s one-third interest city h’s interest is not treated as used by the other owner however the output that z will purchase from city h is treated as use of the city h’s interest that will correspond to the value that each utility contributes ie utility and utility will each contribute percent of the value of the pool and utility will contribute percent each utility will be entitled to use the pool only to the extent of that utility’s interest accordingly to the extent that utility and utility 2’s use of the pool does not exceed their collective interests for purposes of applying the private business tests we these proceeds do not include proceeds attributable to the value of the contributed parts in excess of its interest for which it will receive a settlement payment here each of the utilities will acquire an undivided ownership_interest in the pool under sec_141 the service provider is a nongovernmental person engaged in plr-116374-04 conclude that only utility not utility or should be treated as using its ownership_interest in the pool use by the service provider a trade_or_business its use of the pool is pursuant to the contract which entitles the service provider to refurbish generator components that make up the pool and take title to and exercise ownership rights over any generator components in the pool when the service provider removes those generator components from one of the utilities’ generators and replaces them with new components as to refurbishing under sec_1_141-3 we conclude that the service provider’s contract is a contract for services that are solely incidental to utility 3’s primary functions of managing an electric utility that serves state customers and operating the generators therefore the service provider’s refurbishing is analogous to office equipment repair and accordingly the contract is not treated as a management_contract that gives rise to private_business_use as to taking title to and exercising ownership rights over the removed generator components the service provider’s ownership would result in private_business_use of the removed generator components under sec_1_141-3 however the contract limits the service provider’s ownership of removed generator components to two circumstances where the service provider installs new components to replace the removed generator components the service provider cannot refurbish the generator components because for example the useful_life has been exhausted or the new components will improve the generator’s performance or reduce future generator maintenance in each of these circumstances the utility that held title to the removed generator components will take title to the new components and the new components will be included in the pool moreover the service provider will receive no additional payment for these new components and utility expects that any new components will be of greater value than the removed generator components components of lesser value for a substantially identical and interchangeable set of new components of greater value and at no additional cost to the utilities as a result when the pool acquires new components the pool will continue to consist of the same number of fungible generator components but with greater value accordingly we conclude that the service provider’s subsequent ownership of removed generator components will not be private_business_use of the proceeds of the bonds conclusions thus the contract only permits the substitution of one set of generator except as expressly provided herein no opinion is expressed or implied to the extent that use by utility and utility of the pool does not exceed the service provider’s use of the pool will not be private_business_use of the plr-116374-04 their collective interests in the pool their use will not be use of the proceeds of the bonds proceeds of the bonds concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the rulings contained in this letter are based upon information and sincerely assistant chief_counsel exempt_organizations employment_tax government entities enclosure by johanna som de cerff assistant branch chief tax exempt bond branch
